Citation Nr: 0908632	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service- 
connected disabilities.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty for more than 22 years, 
including periods from February 1976 to December 1979, and 
from November 1987 to March 1992.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Manila, Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA), which essentially found 
that new and material evidence had not been received to 
reopen a service connection claim for PTSD.

In a June 2006 statement of the case, the RO determined that 
new and material evidence had been received to reopen the 
claim of service connection for PTSD.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is captioned as above.

Nevertheless, the Board, herein, reopens the service 
connection claim for PTSD.  That reopened claim, as well as 
the TDIU claim, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection 
for PTSD; the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Evidence received since the November 2001 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD. 


CONCLUSIONS OF LAW

1.  A November 2001 rating decision denying the Veteran's 
service connection claim for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the November 2001 rating decision 
that denied the service connection claim for PTSD is new and 
material, and the Veteran's service connection claim for 
pertinent disability is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for a PTSD, the 
Board concludes that the VCAA does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This 
is so because the Board is taking action favorable to the 
Veteran by reopening his service connection claim for PTSD.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In a November 2001 decision, the RO denied service connection 
for PTSD.  The Veteran did not file a timely appeal and that 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).
In August 2005, the Veteran sought to reopen his service 
connection claim for PTSD.  

Since the November 2001 rating decision is final, the 
Veteran's service connection claim for PTSD, may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the Veteran's service connection claim for PTSD was 
denied in November 2001, the claims folder consisted of 
service treatment records, a newspaper article from the 
"Pacific Daily News," VA medical evidence, and private 
medical evidence.  Service treatment records dated in 1974 
show a diagnosis of nervous anxiety.  The Veteran submitted a 
newspaper article dated in August 1978 which indicated that a 
Navy plane crashed into the Philippine Sea, near Guam.  The 
newspaper article specifically indicates that the Veteran was 
one of the survivors of the crash who was treated at the 
Naval Regional Medical Center and then released. 

A June 2000 private psychiatry record shows that the Veteran 
reported being a survivor of the 1978 plane crash, and the 
psychiatrist diagnosed him with PTSD.  A September 2000 VA 
examination report shows an Axis I diagnosis of anxiety 
disorder, not otherwise specified; the VA examiner stated 
that the Veteran did not meet the all of the criteria for a 
full diagnosis of PTSD.  The RO denied the Veteran's PTSD 
claim noting that more weight was given to the VA examination 
findings, as opposed to the private diagnosis of PTSD.  
However, the RO did grant service connection for anxiety and 
assigned a 30 percent evaluation.   

Evidence received since the November 2001 decision includes 
additional VA treatment records, private medical evidence, 
lay statements, and the Veteran's contentions.  
Significantly, according to an April 2006 letter, Dr. F.P.M., 
a private psychiatrist, stated that during psychiatric 
evaluations beginning in September 2005, the Veteran was 
showing signs and symptoms of anxiety disorder, specifically 
PTSD.  Dr. F.P.M. stated that the Veteran is not suffering 
from neuroses like anxiety neuroses or neurasthenia.  Dr. 
F.P.M. further stated that the VA practitioner plainly 
disregarded the plane crash, which was a "major catastrophic 
event in anybody and not just an ordinary stress of everyday 
life."  This newly-received evidence is material in that it 
suggests that the Veteran's psychiatric symptoms, to include 
anxiety, amount to a diagnosis of PTSD as a result of the in-
service plane crash.  The private evidence from Dr. F.P.M. 
was not previously of record and bears directly and 
substantially upon the specific matter under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2008).  Accordingly, the Veteran's claim of entitlement to 
service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD; to that extent, the appeal 
is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board has reopened the Veteran's service connection claim 
for PTSD.  Prior to analyzing this claim on the merits, the 
Board finds that further development is necessary.

As noted, Dr. F.P.M. diagnosed the Veteran with PTSD and 
noted that his anxiety is actually a part of his PTSD.  
Clarification is necessary as to whether the Veteran 
currently meets the DSM-IV criteria for PTSD.  

Finally, the Court of Appeals for Veterans Claims has held 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the issue of service connection for PTSD could have a 
significant impact on the outcome of the Veteran's TDIU claim 
and the Board finds this issue to be inextricably 
intertwined. Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
whether he meets the DSM-IV criteria for 
PTSD; a disability separate and distinct 
from his service-connected anxiety 
disorder.

The RO must specify for the examiner that 
the 1978 plane crash in which the Veteran 
was a survivor is established by the 
record and the examiner must be instructed 
that only that event may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner. 

If a diagnosis of PTSD is not made, the 
examiner should indicate which of the DSM-
IV criteria for PTSD are not met, and then 
reconcile those findings with a June 2000 
psychiatry report provided by Dr. V.D.V., 
and reports dated in March 2005, September 
2005 and April 2006 from Dr. F.P.M.

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.

2.  Thereafter, the RO should re- 
adjudicate the Veteran's service 
connection claim for PTSD, and claim of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


